DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a preliminary analysis unit”, “a data division unit”, “a data generation unit” and “a data analysis unit” in claim 1; “a non-monotonicity interval calculation unit” in claim 2; and “a state number calculation unit” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As stated above, Claims 1-6 contain limitations which being interpreted under 35 U.S.C. 112(f).  Each of the units in claims 1-5 and the steps in claim 6 are disclosed as being realized by a CPU (Specification, page 8, first paragraph of the page, Fig. 1, CPU 11; Fig. 2).  For computer-implemented 35 U.S.C. 112(f) claim limitations, the specification must disclose an algorithm for performing the claimed specific computer function (See MPEP 2181 II. B).  For the preliminary analysis unit, The specification discloses a means of using a sliding window to extract interval data from time-series data (paragraph spanning pages 10-11, and determining simplicity using either non-monotonicity (pages 12-13) or by a number of state changes in non-numerical data 
For the data division unit, the specification discloses dividing the data stored according to the sliding window width Sw based on the value of the sliding window width Sw stored in the analysis condition storage unit.  Independent claim 1, and similarly in claim 6, recites that the data division unit has the function of dividing the data into pieces of division data with a sliding window width set based on an analysis result performed by the preliminary analysis unit.  The result of the analysis from the preliminary analysis unit is a simplicity of a change trend of the extracted interval data.  As discussed above, two examples of this simplicity of a change trend may be the non-monotonicity or a number of state changes.  However, the specification does not disclose how a simplicity of a state change, a non-monotonicity or a number of state changes is used to determine a sliding window width from the data division.  Therefore, the subject matter of the data division unit of claim 1 and the second step of claim 2 are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-5 depend from claim 1 and are rejected for the same reason.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a data division unit” in claim 1 and “a second step” in claim 6 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above with regard to 35 U.S.C. 112(a), the specification does not disclose how the simplicity of a change trend is used to set a sliding window width. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

This judicial exception is not integrated into a practical application because the additional element in the claim do not integrate the abstract idea into a practical application.  As discussed above, the claims are interpreted under 35 U.S.C. 112(f).  The additional element in the claim is the CPU which is used to realize the four units recited in claim 1.  The recitation of the units amounts to mere instructions to implement the abstract idea on a computer (See MPEP 2106.05(f)).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element in the claim does not amount to significantly more than the abstract idea.  As discussed above, the only additional element is the computer used to implement the abstract idea.  Use of a generic computer to implement an abstract idea does not amount to significantly more than the abstract idea.
Claims 2-5 depend from claim 1 and recite further details of the abstract idea.  Claims 2-5 do not recite any further additional elements beyond the computer to implement the abstract idea.  As stated above, the computer does not integrate the 
Independent claim 6 recites an abstract idea similar to the abstract idea recited in claim 1.  Claim 6 also invokes 35 U.S.C. 112(f).  Since the only additional element is the computer used to implement the abstract idea, the claim is not integrated into a practical application, and the computer is not significantly more than the abstract idea.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2021/0014144 to Iwai et al. (Iwai) in view of US Patent Application Publication 2016/0217133 to Reiter et al. (Reiter).
Claim 1
As discussed above, the 112(f) language is disclosed as a computer, and Iwai teaches a computer (Fig. 27, processor 61).  With regard to a preliminary analysis unit configured to extract interval data obtained by cutting out the time-series data included in the data with a predetermined sliding window width, and analyze simplicity of a change trend of the extracted interval data; Iwai teaches using a sliding window to divide time series data and determining the mean and variance of the data (pars. 112, 140).
With regard to a data division unit configured to divide the data into pieces of division data with a sliding window width set based on an analysis result performed by 
Iwai does not teach a data generation unit configured to generate combination data which is a text indicating a change trend in the division data based on the division data; and a data analysis unit configured to analyze the combination data.  Reiter teaches using natural language generation to create a text message describing collected data (pars. 32-34, 63, 64).  Reiter teaches outputting situational analysis text or a narrative (Fig. 1, realizer 134; par. 104).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating a text message and outputting situational analysis or a narrative, as taught by Reiter, because then an explanation of the data would have been more accessible to an user of the system (Reiter, pars. 2, 3).
Claim 6
As discussed above, the 112(f) language is disclosed as a computer, and Iwai teaches a computer (Fig. 27, processor 61).  With regard to a first step of extracting interval data obtained by cutting out the time-series data included in the data with a predetermined sliding window width, and analyzing simplicity of a change trend of the extracted interval data; Iwai teaches using a sliding window to divide time series data and determining the mean and variance of the data (pars. 112, 140).
With regard to a second step of setting a sliding window width based on an analysis result in the first step, and dividing the data into pieces of division data with a sliding window width set; Iwai teaches decimating time series data using a sliding 
Iwai does not teach a third step of generating combination data which is a text indicating a change trend in the division data based on the division data; and a fourth step of analyzing the combination data.  Reiter teaches using natural language generation to create a text message describing collected data (pars. 32-34, 63, 64).  Reiter teaches outputting situational analysis text or a narrative (Fig. 1, realizer 134; par. 104).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating a text message and outputting situational analysis or a narrative, as taught by Reiter, because then an explanation of the data would have been more accessible to an user of the system (Reiter, pars. 2, 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864